Exhibit 10.1

SEVERANCE AGREEMENT AND GENERAL RELEASE

This Severance Agreement and General Release (together, with all documents
referenced and/or incorporated herein, including, but not limited to, the
Consulting Agreement (as hereafter defined), the “Agreement”) is made and
entered into as of the Effective Date (as such term is defined below) by and
between United Rentals, Inc. (“URI”) (URI and its subsidiaries, parents and
other affiliates are referred to collectively as the “Company”), and Paul
McDonnell (“Employee”). The purpose of this Agreement is to memorialize URI’s
offer to provide Employee with the consideration described in Section 2 below in
exchange for the promises and undertakings by Employee as set forth herein. This
Agreement shall become effective as described in Section 10 below, provided that
it is executed and delivered no later than as set forth in Section 9 below.

1. Separation of Employment. Employee agrees that Employee’s last day of
employment with the Company is September 30, 2020 (the “Separation Date”).

2. Consideration. URI, in exchange for Employee’s execution and delivery of this
Agreement, shall provide Employee with the following:

 

  (a)

26 weeks (the “Severance Period”) of pay at a rate of $5,769.23 per week, paid
in accordance with URI’s regular payroll schedule and procedures (provided that
any then remaining amounts will be paid no later than March 15, 2021), subject
to applicable withholdings, and commencing as soon as practicable following the
Effective Date;

 

  (b)

a single lump-sum payment equal to the AICP (Annual Cash Bonus) earned with
respect to the period in which Employee was employed in 2020 (which Employee
might have otherwise been eligible to receive if Employee remained employed
through the bonus payment date), in an amount to be determined by the Company’s
Compensation Committee, paid in accordance with URI’s regular payroll schedule
and procedures, subject to applicable withholdings, and paid no later than
March 15, 2021.

 

  (c)

the Company shall vest Employee in:

2,696 RSUs in the aggregate from awards granted on March 6, 2018, March 11, 2019
and March 4, 2020 (Grant ID #s 0000000035302, 0000000035867 and 2020LTI382;
which shall vest and be settled in accordance with the applicable award
agreement (which will be no later than March 15, 2021)); and

Up to 6,290 PRSUs, in the aggregate, from awards granted on March 6, 2018,
March 11, 2019 and March 4, 2020 (Grant ID #s PRSU201806, PSU20196 and PSU20196;
which shall vest in an amount to be determined solely by the Company’s
Compensation Committee and be settled in accordance with the applicable award
agreement).

All other terms and conditions of these RSUs and PRSUs shall be governed in
accordance with and subject to the provisions of the applicable agreements and
Company plans pursuant to which such units were granted. Employee understands
and agrees that Employee has no right to any other RSUs, PRSUs, options or other
equity, except as identified above in this Section 2(c), and any such awards
will be forfeited without consideration.

 

  (d)

the opportunity to enter into the Consulting Services Agreement attached as
Exhibit A, and the opportunity to earn the consideration described therein.

 

  (e)

URI-paid medical, dental and vision coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”) for the period from the Separation Date
through March 30, 2022, provided that Employee is actively enrolled in the
Company’s medical, dental and vision plans as of the Separation Date, provided
that Employee makes a timely COBRA election to continue such medical, dental and
vision coverage, and provided further that URI may require Employee to pay any
or all of the cost of such COBRA coverage from and after the date, if any, that
Employee obtains alternate coverage from a new employer. Employee understands
that this URI-paid COBRA coverage is subject to applicable withholdings.
Employee agrees to promptly inform URI if Employee becomes eligible for medical,
dental and/or vision coverage from a new employer prior to the end of the
URI-paid coverage described above; and



--------------------------------------------------------------------------------

  (f)

(i) accrued but unpaid base salary for services rendered through the date of
termination; (ii) any vacation accrued but unused as of the date of termination;
(iii) any accrued but unpaid expenses required to be reimbursed in accordance
with Section 3(e) of the Employment Agreement (as defined below); (iv) any
compensation and/or benefits as may be due or payable in accordance with the
terms and provisions of any employee benefit plans or programs of the Company
(including, without limitation, the Company’s Relocation Program); and (v) such
rights as Employee has under the terms of the Indemnification Agreement (as
defined in the Employment Agreement).

Employee recognizes and agrees that Employee is receiving consideration under
this Agreement that, absent this Agreement, Employee would not be entitled to
receive, and that the consideration received under this Agreement is sufficient
to support all of Employee’s obligations in this Agreement and each of the
promises and covenants exchanged herein.

2.1 Insider Trading. Employee understands that federal and state securities laws
prohibit, among other things, the sale of a company’s securities by persons who
are aware of material information about that company that is not generally known
or available to the public. Employee acknowledges that his decision to exercise
any option or sell any stock is still subject to all applicable laws and is at
his sole discretion.

3. No Admission of Liability. The fact that URI is offering this Agreement to
Employee should not be understood as an admission of liability or fault by the
Company or any of the other “Released Parties” (as defined below) or that any of
the Released Parties has violated Employee’s rights (or the rights of anyone
else), any statute or law, or breached any duty or obligation in any manner
whatsoever.

4. Release and other Promises. The intent of this Section is to secure certain
promises by Employee, such as, but not limited to, Employee’s promise not to sue
the Company, or any individual or entity connected with the Company or any of
the other Released Parties, for any harm Employee may claim to have suffered in
connection with Employee’s employment or the termination of Employee’s
employment. Accordingly, in exchange for the mutual promises and covenants set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Employee (on his own
behalf and on behalf of his dependents, heirs, executors, trustees and
administrators (and his and their legal representatives of every kind)) hereby
agrees as follows:

 

  (a)

Release. Except as otherwise expressly provided in this Agreement, Employee
hereby releases and forever discharges the Company, and the Company’s respective
direct and indirect parents, affiliates, subsidiaries and benefit plans, and
each such entity’s present and former and/or future “Representatives” (as
defined below), as well as any predecessors, future successors, assigns and/or
estates of any of the foregoing (hereinafter collectively referred to as the
“Released Parties”), from any and all liabilities, causes of action, suits,
proceedings, agreements, promises, damages, disputes, controversies,
contentions, grievances, internal review or resolution processes, differences,
judgments, debts, claims and demands of any kind whatsoever, both in law and in
equity, known or unknown, fixed or contingent, asserted or unasserted, that are
capable of being released by private agreement (hereinafter collectively
referred to as the “Claims”), and which (i) Employee may have or claim to have
based upon or in any way related to Employee’s employment or termination of
employment with the Company, or (ii) otherwise involve facts that occurred on or
prior to the date that Employee signed this Agreement. For purposes of this
Agreement, “Representatives” shall mean officers, employees, directors,
stockholders, agents, partners, managers, plan administrators, financial and
legal advisors, insurers, fiduciaries, present or prospective lenders or
investors, in their individual and/or representative capacities.

Such released Claims include, without limitation, any and all Claims under Title
VII of the Civil Rights Act of 1964; the Civil Rights Act of 1871; the Civil
Rights Act of 1991; the Americans with Disabilities Act; the Employee Retirement
Income Security Act of 1974 (including, without limitation, any claim for
severance pay); the Age Discrimination in Employment Act of 1967, as amended by
the Older Workers’ Benefit Protection Act of 1990; and any and all other
federal, state or local laws, statutes, rules and regulations pertaining to
employment, each as amended. This includes but is not limited to any and all
Claims growing out of any

 

- 2 -



--------------------------------------------------------------------------------

legal restrictions on the Company’s right to terminate its employees, including
specifically the Worker Adjustment and Retraining Notification Act of 1988
(“WARN”). Such released Claims also include, without limitation, any and all
Claims under state contract or tort law; any and all Claims based on the design
or administration of any Company employee benefit plan or program arising under
any Company policy, procedure, or employee benefit plan; any and all Claims
under any policy or procedure of the Company; any and all Claims for wages,
commissions, bonuses, equity, continued employment with the Company in any
position, and compensatory, punitive or liquidated damages; and any and all
Claims for attorney’s fees and costs.

 

  (b)

Release of Claims Under the Age Discrimination in Employment Act of 1967, as
amended. The Claims released by Employee pursuant to Section 4 also include any
and all Claims arising under the Age Discrimination in Employment Act of 1967,
as amended by the Older Workers’ Benefit Protection Act of 1990.

 

  (c)

Remedy for Breach of Promises. If Employee commences, continues, joins in, or in
any other manner attempts to assert any Claim released herein against the
Released Parties, or otherwise breaches the promises made in this Agreement
(including the Consulting Agreement attached hereto) or the Employment Agreement
(as defined below), or any Restricted Stock Unit or other equity agreement
between Employee and the Company (the “RSU Agreements”), Employee shall
reimburse the Released Parties for all attorneys’ fees incurred by the Released
Parties in defending such a Claim (or prosecuting such a breach) and URI shall
have a right to the return of all amounts paid and the value of all benefits
provided to Employee pursuant to this Agreement (and/or pursuant to the
Consulting Agreement), and to cease furnishing to Employee any further payments
and benefits described in this Agreement (and/or the Consulting Agreement);
provided that this right of return of such amounts and the cessation of payment
of further amounts and benefits is without prejudice to the Released Parties’
other rights hereunder, including, but not limited to, the restrictive covenants
contained and/or incorporated herein and the general release of any and all
Claims against the Released Parties.

 

  (d)

Representations; Covenant Not to Sue. Employee hereby agrees, represents and
warrants to URI that, except as otherwise provided below, (A) Employee has not
filed, caused or permitted to be filed any pending proceeding against any of the
other Released Parties, nor has Employee agreed to do any of the foregoing,
(B) Employee has not assigned, transferred, sold, encumbered, pledged,
hypothecated, mortgaged, distributed, or otherwise disposed of or conveyed to
any third party any right or Claim against any of the Released Parties that has
been released in this Agreement, and (C) Employee will not, and hereby waives
Employee’s right to, initiate or participate in any putative or certified class,
collective or multi-party action/proceeding against any of the Released Parties.

 

  (e)

Continued Confidentiality Obligation. In consideration of the foregoing, from
the date hereof forward, Employee will not, directly or indirectly, use or
disclose the Company’s trade secrets or other Confidential Information. For
purposes of this Agreement, “Confidential Information” means information which
is valuable to the Company and not generally known to the public, and includes,
but is not limited to: business, strategic and marketing plans and forecasts,
and the past results of such plans and forecasts; business, pricing and
management methods; employee handbooks, operations manuals and best practices
memoranda; finances, strategies, systems, research, surveys, plans, reports,
recommendations and conclusions; names of, arrangements with, or other
information relating to, the Company’s customers, equipment suppliers,
manufacturers, financiers, owners or operators, representatives and other
persons who have business relationships with the Company or who are prospects
for business relationships with the Company; technical information, work product
and know-how; cost, operating, and other management information systems, and
other software and programming; the name of any company or business, any part of
which is or at any time was a candidate for potential acquisition by the
Company, together with all analyses and other information which the Company has
generated, compiled or otherwise obtained with respect to such candidate,
business or potential acquisition, or with respect to the potential effect of
such acquisition on the Company’s business, assets, financial results or
prospects; and the Company’s trade secrets (note that some of the information
listed above may also be a trade secret). Employee acknowledges that his access
to and use of the aforementioned information allowed him to successfully
cultivate relationships and develop good will with the Company’s customers,
suppliers, manufacturers, finders, brokers, and other persons who had a business
relationship with the Company. Further, Employee shall keep this Agreement
confidential and Employee shall not disclose the Agreement’s existence or terms
to anyone except for Employee’s spouse,

 

- 3 -



--------------------------------------------------------------------------------

attorneys or financial advisors, or except as required by law or if necessary in
order to enforce this Agreement. Employee understands that nothing in this
Agreement prevents Employee from cooperating with any government investigation,
making a truthful statement or complaint to law enforcement or a government
agency, testifying under oath to law enforcement or a government agency, or from
complying with a properly-served and lawfully-issued subpoena or similar order
issued by a government agency or court of competent jurisdiction. Employee is
hereby notified that the immunity provisions in Section 1833 of title 18 of the
United States Code provide that an individual cannot be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that is made (1) in confidence to federal, state or local
government officials, either directly or indirectly, or to an attorney, and is
solely for the purpose of reporting or investigating a suspected violation of
the law, (2) under seal in a complaint or other document filed in a lawsuit or
other proceeding, or (3) to Employee’s attorney in connection with a lawsuit for
retaliation for reporting a suspected violation of law (and the trade secret may
be used in the court proceedings for such lawsuit) as long as any document
containing the trade secret is filed under seal and the trade secret is not
disclosed except pursuant to court order.

 

  (f)

Nondisparagement. Except as otherwise provided below, Employee hereby covenants
and promises (i) not to make any disparaging remarks or statements, orally or in
writing, directly or indirectly, and regardless of whether or not such remarks
or statements are truthful, nor take any actions, which in any way could
disparage the Company or any of the other Released Parties, or which could harm
the reputation and/or goodwill of the Company or any of the other Released
Parties, and (ii) to refrain from any conduct, activity, or conversation which
is intended to, or does, interfere with or disparage the relationships between
the Company, and its customers, suppliers, shareholders, financiers, or others.
For purposes of this Section, “disparage” shall include any negative statement,
whether written or oral, about the Company. The Parties agree and acknowledge
that this non-disparagement provision is a material term of this Agreement.

 

  (g)

Cooperation with the Company. Except as otherwise provided herein, Employee
shall fully cooperate and assist the Company in any transition matter,
investigation, litigation or other matter in which the Company is involved and
regarding which the Employee has or may have information. Such cooperation and
assistance shall be provided at a time and in a manner which is mutually
agreeable to Employee and the Company, and may include tasks such as, but not
limited to, participating in telephone interviews, creating or providing
documents or other materials, executing affidavits or declarations, submitting
to depositions, providing testimony and generally cooperating with the Company
in transition matters, or in investigating or defending its position with
reference to the litigation or other disputed matter. Employee will be
reimbursed in accordance with the Company’s expense reimbursement policy for any
reasonable out-of-pocket expenses Employee may incur in fulfilling Employee’s
obligations under this subparagraph.

 

  (h)

Agreement Not To Compete and Other Restrictive Covenants. The following
covenants are made by Employee in partial consideration for the promises and
other benefits conveyed by the Company under this Agreement, including, but not
limited to, the Consideration set forth in Section 2.

 

  1.

For a period of 24 months from the Separation Date, Employee will not, directly
or indirectly (whether as an owner, partner, employee, consultant, broker,
contractor or otherwise, and whether personally or through other persons):

 

  A.

In any Restricted Area (as hereinafter defined), be employed or retained by any
person or entity who or which then competes with the Company in the Restricted
Area to any reasonable extent, or directly or indirectly own any interest in any
such person or entity or render to it any consulting, brokerage, contracting,
financial or other services or any advice, assistance or other accommodation;

 

  i.

Though not an exclusive list, Employee shall be deemed to be employed or
retained in the Restricted Area if Employee reports or provides services to any
office(s) or facility(ies) in the Restricted Area; if Employee has one or more
offices or territories in the Restricted Area; if Employee is assigned to one or
more offices or territories in the Restricted Area; if Employee performs any
duties or renders any advice in, or with respect to any competitive facility or
business activities in,

 

- 4 -



--------------------------------------------------------------------------------

  the Restricted Area; if Employee engages in any conduct, or is employed or
provides services to any person or entity which engages in any conduct, which is
prohibited to the Employee under this Section 4(h) by: a) using any
telecommunication equipment or device (including without limitation any
telephone, modem, intranet or extranet, internet or satellite communications
device) that is physically located in the Restricted Area to communicate with
any person, whether or not such person is physically located in the Restricted
Area, or b) using any telecommunication equipment or device (including without
limitation any telephone, modem, intranet or extranet, internet or satellite
communications device) located outside the Restricted Area to communicate with
any person located in the Restricted Area; or if Employee would be deemed to be
employed or retained in the Restricted Area pursuant to applicable law. Employee
acknowledges that the Company does business in the Restricted Area (as defined
below), that the Company maintains customer goodwill and relationships
throughout the Restricted Area, and that while employed with the Company
Employee did perform duties, or had company-wide management, marketing,
financial or sales responsibilities as an executive throughout the Restricted
Area on behalf of the Company. Employee further acknowledges that the above
restrictions are necessary to protect those interests and in order to avoid the
inevitable disclosure of the Company’s Confidential Information and/or trade
secrets.

 

  ii.

A “Restricted Area” means each of the following:

 

  a.

the states of 1) Alabama, 2) Alaska, 3) Arizona, 4) Arkansas, 5) California, 6)
Colorado, 7) Connecticut, 8) Delaware, 9) Florida, 10) Georgia, 11) Hawaii, 12)
Idaho, 13) Illinois, 14) Indiana, 15) Iowa, 16) Kansas, 17) Kentucky,
18) Louisiana, 19) Maine, 20) Maryland (including the District of Columbia), 21)
Massachusetts, 22) Michigan, 23) Minnesota, 24) Mississippi, 25) Missouri, 26)
Montana, 27) Nebraska, 28) Nevada, 29) New Hampshire, 30) New Jersey, 31) New
Mexico, 32) New York, 33) North Carolina, 34) North Dakota, 35) Ohio, 36)
Oklahoma, 37) Oregon, 38) Pennsylvania, 39) Rhode Island, 40) South Carolina,
41) South Dakota, 42) Tennessee, 43) Texas, 44) Utah, 45) Vermont, 46) Virginia,
47) Washington, 48) West Virginia, 49) Wisconsin, and 50) Wyoming;

 

  b.

the Canadian Provinces of 1) New Brunswick, 2) Newfoundland and Labrador, 3)
Nova Scotia, 4) Ontario, 5) Prince Edward Island, 6) Quebec, 7) Manitoba,
8) Saskatchewan, 9) Alberta, and 10) British Columbia;

 

  c.

any state in the United States in which the Company conducts any equipment
rental, contractor supply or other equipment-related activity, it being agreed
that each state is one unitary market for purposes of the Company’s business;

 

  d.

any province in Canada in which the Company conducts any equipment rental,
contractor supply or other equipment-related activity, it being agreed that each
province is one unitary market for purposes of the Company’s business;

 

  e.

the countries of 1) United Kingdom, 2) France, 3) Germany, 4) Netherlands, and
5) any country in Europe in which the Company has or will conduct any business
(With respect to

 

- 5 -



--------------------------------------------------------------------------------

  Europe only, a competing business shall mean only such business(es) in which
the Company, at that time, engaged, and any other future business(es) in which
the Company has taken substantive steps towards engaging, in any European
country or portion thereof;

 

  f.

regardless of the state or province, the area within a 50 mile radius of any
office or facility of the Company in which or in relation to which Employee
shall have performed any duties, or had management, marketing, fleet, safety,
financial, sales, corporate or other responsibilities, for the Company during
the two year period preceding the termination of his employment;

 

  g.

any geographic area for which Employee had management, marketing, fleet, safety,
financial or sales responsibilities at any time during the two year period
immediately preceding the termination of Employee’s employment with the Company;
and

 

  h.

the geographic area(s) in which or about which Employee had involvement in the
development, review, use, presentation, or implementation of Confidential
Information during the two year period preceding the termination of his or her
employment.

 

  B.

Be employed or retained anywhere in the Restricted Area by a Similar Entity (as
hereinafter defined), or directly or indirectly own any interest in any Similar
Entity or render to it any consulting or other services. A “Similar Entity”
means each of:

 

  i.

each of the following: 1) Aggreko, 2) Ahern Rentals, 3) CAT Rental, 4) H & E
Equipment, 5) Herc Rentals, 6) Home Depot (rental operations), 7) Mobile Mini,
8) Sunstate Equipment, 9) Sunbelt Rentals, 10) Synergy Equipment, 11) any
company that competes with the Company and is listed on the most recent “RER
100” list, and 12) any affiliate or dealer of any of the foregoing;

 

  ii.

any entity which at any time during the term of Employee’s employment was a
candidate for acquisition by or merger with the Company (provided Employee was
aware of the possibility of such acquisition or merger); and

 

  iii.

any entity which owns or owned any assets or facility which were acquired by the
Company (provided Employee was involved in or otherwise related to such
acquisition).

 

  C.

In the Restricted Area, be employed or retained in, or accept or operate in, any
position, in which Employee may provide the same or substantially similar
services that Employee performed for or on behalf of the Company at any time
during the 12 month period immediately preceding the termination of Employee’s
employment with the Company (a “Substantially Similar Position”), or which would
involve managing or supervising others in a Substantially Similar Position, with
or on behalf of any person or entity who or which then competes with the Company
to any extent;

 

  D.

In the Restricted Area, be employed or retained in, or accept or operate in, a
Substantially Similar Position, or which would involve managing or supervising
others in a Substantially Similar Position, with or on behalf of any Similar
Entity;

 

- 6 -



--------------------------------------------------------------------------------

  E.

In the Restricted Area, be employed or retained in, or accept or operate in, any
position, for any Similar Entity, that could require the use or disclosure of,
or could benefit from, any Confidential Information possessed by Employee;

 

  F.

Solicit or accept the business of, or call upon, any customer or potential
customer of the Company with whom Employee dealt, on behalf of the Company, at
any time during the 12 month period immediately preceding the termination of his
or her employment with the Company, for the purpose of providing any product or
service reasonably deemed competitive with any product or service then offered
by the Company;

 

  G.

Solicit or accept the business of, call upon, contact, or communicate or
interfere with, any person or entity, or affiliate of any such person or entity,
who or which is or was a customer of the Company at any time during the period
of Employee’s employment, resulting in and/or for the purpose of providing or
obtaining any product or service reasonably deemed competitive with any product
or service then offered by the Company; provided, however, that this limitation
shall apply only with respect to persons or entities with whom Employee had a
business relationship, with whom Employee communicated, with whom Employee
transacted business, or about whom Employee had Confidential Information while
employed by the Company;

 

  H.

Solicit the business of, call upon, contact, or communicate or interfere with,
any person or entity, or affiliate of any such person or entity, who or which is
or was a supplier, manufacturer, finder, broker, or other person who had a
business relationship with the Company or who was a prospect for a business
relationship with the Company at any time during the period of Employee’s
employment, resulting in and/or for the purpose of providing or obtaining any
product or service reasonably deemed competitive with any product or service
then offered by the Company; provided, however, that this limitation shall apply
only with respect to persons or entities with whom Employee had a business
relationship, with whom Employee communicated, with whom Employee transacted
business, or about whom Employee had Confidential Information while employed by
the Company;

 

  I.

Call upon or assist in the acquisition of any company which was, during the term
of Employee’s employment, either called upon by an employee of the Company or by
a broker or other third party, for possible acquisition by the Company or for
which an employee of the Company or other person made an acquisition analysis
for the Company; and/or

 

  J.

Own any interest in or be employed by or provide any services to any person or
entity which engages in any conduct which is prohibited to Employee under this
Section 4(h) (this provision shall not prohibit Employee’s ownership of less
than 5% of the outstanding common stock of a publicly-traded company).

 

  2.

For a period of 24 months from the Separation Date, Employee will not, directly
or indirectly (whether as an owner, partner, employee, consultant, broker,
contractor or otherwise, and whether personally or through other persons):

 

  A.

Approve, solicit or retain, or discuss the employment or retention (whether as
an employee, consultant or otherwise) of any person who was an employee of the
Company at any time during the one-year period preceding the termination of
Employee’s employment by the Company; or

 

  B.

Solicit or encourage any person to leave the employ of the Company.

 

  3.

Before taking any position with any person or entity during the 24 month period
following the Separation Date, Employee will give prior written notice to the
Company of the name of such person or entity, as well as the assigned location,
duties and responsibilities related to the position under consideration by
Employee. Employee understands and expressly agrees that the obligation to
provide written notice under this subsection is a material term of this
Agreement, and that the failure to

 

- 7 -



--------------------------------------------------------------------------------

  provide such notice shall be a material breach of this Agreement, and shall
constitute a presumption that any employment about which he or she failed to
give notice violates Section 4(h) and/or would necessarily result in a violation
of Section 4(h) of this Agreement. Irrespective of whether such notice is given,
the Company shall be entitled to advise any person or entity of the provisions
of this Agreement, and to correspond and otherwise deal with any person or
entity to ensure that the provisions of this Agreement are enforced and duly
discharged.

 

  4.

All time periods in Section 4(h) of this Agreement shall be computed by
excluding from such computation any time during which Employee is in violation
of any provision of this Agreement and any time during which there is pending in
any court of competent jurisdiction any action (including any appeal from any
final judgment) brought by any person, whether or not a party to this Agreement,
in which action the Company seeks to enforce the agreements and covenants in
this Agreement or in which any person contests the validity of such agreements
and covenants or their enforceability or seeks to avoid their performance or
enforcement.

 

  5.

Employee understands that the provisions of this Agreement have been carefully
designed to restrict his activities to the minimum extent that is consistent
with law and the Company’s legitimate interests. Employee has carefully
considered these restrictions, and Employee confirms that they are reasonable in
their terms, including duration and geographic scope, and that they will not
unduly restrict Employee’s ability to obtain a livelihood. Employee has
heretofore engaged in businesses other than the business in which Employee
engaged on behalf of the Company.

 

  6.

Employee acknowledges that monetary damages will be inadequate and the Company
will be irreparably damaged if the provisions of this Agreement are not
specifically enforced. Employee agrees that, in the event of a breach or
threatened breach of this Agreement, the Company shall be entitled, among other
remedies (i) to an injunction temporarily, preliminarily, and/or permanently
restraining any violation of this Agreement (without any bond or other security
being required) by Employee and by any person or entity to whom Employee
provides or proposes to provide any services in violation of this Agreement,
(ii) to require Employee to hold in a constructive trust, account for and pay
over to the Company all compensation and other benefits which Employee shall
derive as a result of any action or omission which is a violation of any
provision of this Agreement, (iii) to require Employee to account for and pay
over to the Company any net profit earned by the Employee from the exercise,
and/or vesting during the 12-month period prior to the termination of his
employment, of any stock options and/or restricted stock issued to him by the
Company, and (iv) to require Employee to hold in a constructive trust, account
for and pay over to the Company all compensation and other benefits which
Employee shall derive under this Agreement (including without limitation the
Consulting Agreement).

 

  7.

The terms and provisions of this Section 4(h) are intended to be separate and
divisible provisions and if, for any reason, any one or more of them is held to
be invalid or unenforceable, neither the validity nor the enforceability of any
other provision of this Agreement will thereby be affected. The courts enforcing
this Agreement shall be entitled to reform or modify the duration, scope or
other provision of any restriction contained herein to the extent such
restriction would otherwise be unenforceable, and such restriction as
reformed/modified shall be enforced.

 

  8.

Employee and the Company enter into this Agreement based on the mutual
understanding that the provisions hereof are fair, reasonable, and enforceable
under all applicable law(s). By entering into this Agreement and accepting the
consideration provided herein, Employee agrees not to challenge the
enforceability of this Agreement. This is an independent promise and a material
term on which the Company relies. If Employee challenges the enforceability of
the restrictions described in Section 4(h), then the value of the payments
described in Section 2 shall be reduced by 90%, and such reduction is without
prejudice to the Released Parties’ other rights hereunder, including, but not
limited to, the restrictive covenants contained herein and the general release
of any and all Claims against the Released Parties. To the extent any of the
payments described in Section 2 have been paid at the time of such challenge,
the Company shall be entitled to reimbursement of 90% of the paid amount, and
shall be entitled to pay only 10% of any remaining payments.

 

- 8 -



--------------------------------------------------------------------------------

  (i)

Inventions and Intellectual Property. Employee hereby assigns and agrees to
assign all Employee’s interests in any and all conceptions and ideas for
inventions, improvements and valuable discoveries, whether patentable or not,
which were conceived or made by Employee, solely or jointly with another, while
employed by the Company and which are related to the business or activities of
the Company or which Employee conceived as a result of his employment by the
Company. Employee also agrees that all works created by him were considered work
made for hire and prepared by Employee within the scope of his employment by the
Company and Employee further agrees to assign, and hereby does assign
automatically, all such work to the Company. Whenever requested to do so by the
Company, Employee shall execute any and all applications, assignments or other
instruments that the Company shall deem necessary to apply for and obtain
Letters of Patent or Copyright of the United States or any foreign country or to
otherwise protect the Company’s interest therein. These obligations shall
continue beyond the termination of employment and shall be binding upon
Employee’s assigns, executors, administrators and other legal representatives.

 

  (j)

No Interference with Rights. Employee understands that nothing in this Agreement
shall be construed to prohibit Employee from filing a charge with, or
participating in any investigation or proceeding conducted by, the Equal
Employment Opportunity Commission, National Labor Relations Board, and/or any
federal, state or local agency, although by signing this Agreement, Employee
understands that he is waiving any right to receive individual relief based on
claims asserted in such a charge or complaint, except where such a waiver is
prohibited. Employee understands that Employee’s release of claims as contained
in this Agreement does not extend to any rights Employee may have under any laws
governing the filing of claims for unemployment, state disability insurance,
and/or workers’ compensation benefits. Employee further understands that nothing
herein shall be construed to prohibit Employee from: (a) challenging the
Company’s failure to comply with its promises to make payment and provide other
consideration under this Agreement; (b) asserting Employee’s right to any vested
benefits to which Employee is entitled pursuant to the terms of the applicable
plans and/or applicable law; (c) challenging the knowing and voluntary nature of
Employee’s release of claims under the Age Discrimination in Employment Act of
1967; and/or (d) asserting any claim that cannot lawfully be waived by private
agreement.

 

  (k)

IMPORTANT NOTICE TO ALL EMPLOYEES UNDER 18 U.S.C. SECTION 1833(B): Although the
Company is committed to the protection of its Confidential Information and/or
Trade Secrets, you should be aware that an individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that is made in confidence to a Federal, State, or
local government official or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law. An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal. An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal; and does
not disclose the trade secret, except pursuant to court order.

5. Acknowledgments. By signing this Agreement below, Employee hereby
acknowledges as follows:

 

  (a)

Sufficiency of Consideration. The payments and benefits received by Employee
pursuant to Section 2 of this Agreement in exchange for the release contained in
Section 4 and the other promises contained in this Agreement (and all
incorporated agreements), are greater in value than anything else which Employee
may have otherwise been entitled under any other agreement or Company
separation, benefit or compensation policy if Employee did not execute this
Agreement (including the Consulting Agreement attached hereto); if Employee
accepts and is rehired by the Company during the Severance Period, all payments
and benefits described in Section 2 above shall cease upon Employee’s rehire
date, and the cessation of such payments and benefits is without prejudice to
the Released Parties’ rights hereunder, including any right to the general
release of any and all Claims against the Released Parties;

 

  (b)

No Other Wages or Benefits Due. Except as described in this Agreement, Employee
has been paid all wages and attendant benefits due Employee from the Company in
consideration of the services Employee rendered while employed by the Company,
including, but not limited to, vacation pay, sick or disability pay, overtime
pay, holiday pay, expense reimbursement, bonuses, and any and all monetary

 

- 9 -



--------------------------------------------------------------------------------

  or other benefits that are or were due Employee pursuant to any agreement or
the policies of the Company in effect prior to the Separation Date. Employee
agrees that Employee has no claim to, or interest in, any stock options, stock
grants, RSUs, shares, LTIP units, or other equity or incentive compensation.
Employee furthermore affirms that Employee has been provided and/or has not been
denied any leave requested under the Family and Medical Leave Act and/or any
applicable federal or state law, that Employee has not filed or caused to be
filed any Claim related to such leave and that no basis for a Claim related
thereto exists;

 

  (c)

Entire Agreement; Prior Agreements. This Agreement, including the plans and/or
other agreements referenced in or incorporated into this Agreement, including
without limitation the Consulting Agreement, contains the entire agreement
between Employee and the Company regarding the subject matter hereto and, as
such, fully supersedes any and all prior agreements or understandings between
Employee and the Company pertaining to the subject matter addressed in this
Agreement, including the Employment Agreement, dated October 31, 2018 (the
“Employment Agreement”); provided, however, that this Agreement shall not
supersede, replace, or otherwise affect in any manner, the restrictive covenant
provisions or other post-employment obligations, including, without limitation,
the non-competition provisions, contained in the Employment Agreement and
contained in the RSU Agreements. The Company and Employee acknowledge that the
only consulting agreement between the Company and Employee is the Consulting
Services Agreement attached hereto and executed contemporaneously herewith (the
“Consulting Agreement”). Nothing contained herein shall adversely affect or
impair the Company’s right to enforce any of the restrictive covenants or other
post-employment obligations contained in the Employment Agreement and/or RSU
Agreements, whether in addition to or in lieu of this Agreement (including
without limitation the Consulting Agreement), at the Company’s sole discretion.
Employee agrees that Employee’s post-employment obligations under the Employment
Agreement and RSU Agreements shall remain in effect and enforceable in
accordance with the terms of the Employment Agreement and RSU Agreements and
Employee hereby reaffirms those obligations. Employee agrees that his
obligations under Section 4(h) above, as well as in the Consulting Agreement,
supplement and are in addition to, and shall not supersede, modify or otherwise
affect, his obligations under the Employment Agreement and RSU Agreements.
Notwithstanding the foregoing, the consideration described in Section 2 above
discharges any obligation of the Company to provide Employee with any payments
that may be described within the Employment Agreement and RSU Agreements, and
Employee has no right to any such payments now or in the future. Employee has
carefully read and fully understands all of the provisions of this Agreement. In
agreeing to the terms of this Agreement, Employee is not relying upon any
written or oral promise or representation made to Employee by any employee or
representative of the Company, other than the promises contained herein. This
Agreement may not be amended, superseded, cancelled or terminated other than in
writing signed by both Employee and URI or its attorney or other designated
representative.

 

  (d)

Tax Liability. Employee agrees and acknowledges that Employee is solely liable
and responsible for any taxes of any kind that result from this Agreement or the
payments and benefits provided hereunder.

 

  (e)

Repayment of Amounts Owed to the Company. Employee agrees and acknowledges that
the payments described in Section 2 may be reduced by any amount Employee owes
to the Company including, but not limited to: overdrawn sick or vacation time;
overpaid salary or commissions; outstanding loans, advances or relocation
benefits; and personal expenses charged to the Company. Notwithstanding the
foregoing, the Company agrees that Employee’s termination of employment shall
not give rise to any repayment obligation by Employee with respect to the
Company’s Relocation Program.

6. Severability. If any section, provision or clause of this Agreement, or any
portion thereof, is held void or unenforceable, the remainder of such section,
provision or clause, and all other sections, provisions or clauses of this
Agreement, shall remain in full force and effect as if the section, provision or
clause determined to be void or unenforceable had not been contained herein;
provided, however, that if Employee is declared entitled to litigate any Claims
settled by the terms of this Agreement by a court of competent jurisdiction as
designated below, then Employee shall remit to URI the payments made and the
value of the benefits provided to Employee pursuant to this Agreement prior to
and as a condition precedent to the commencement or continuation of any
proceedings related to such Claims, but Employee shall continue to be bound by
his obligations set forth in Sections 4(e), 4(f), 4(g) and 4(h).

 

- 10 -



--------------------------------------------------------------------------------

7. Return of Company Property. Employee shall promptly return to the Company all
property of the Company that Employee may have in Employee’s possession, custody
or control, including, but not limited to, all written and electronic copies of
any reports; records; documents; customer lists; customer pricing information;
customer files or records; customer contracts; calendars; customer contact
information (including the name or other identifying information of any customer
of the Company or its affiliates), software, door and file keys, computer access
codes or disks, employee handbooks or manuals, written financial information,
business plans, all recordings, all electronic mail or other physical or
personal property (including all copies and photocopies thereof) prepared or
obtained by Employee, or which came into Employee’s possession during Employee’s
employment with the Company. Additionally, Employee hereby promises not to
retain any copies, duplicates, reproductions or excerpts of any of the above
information and Employee hereby agrees that Employee is under a continuing
obligation to return all property of the Company and all copies thereof and if,
in the event that subsequent to the signing of this Agreement Employee becomes
aware of any Company property in Employee’s possession, custody or control,
Employee will return such property to the Company immediately and will not
retain any copies. Upon return of all Company property, and at the Company’s
request, Employee agrees to sign an affidavit acknowledging and representing
that Employee has returned all Company property as required by this Section 7.

8. Choice of Law; Forum; Jury Waiver. This Agreement, as well as the Employment
Agreement and RSU Agreements shall be governed by the laws of the State of
Connecticut, without regard to its conflict of laws principles. The
interpretation and enforcement of the provisions of this Agreement, as well as
the Employment Agreement and RSU Agreements, shall be resolved and determined
exclusively by the state or federal courts sitting in Connecticut, and such
courts are hereby granted exclusive jurisdiction for such purpose. Employee
hereby acknowledges that, in the performance of his duties, Employee maintained
significant contacts with the Company’s corporate offices in Connecticut,
including, without limitation, routine telephone and email communications,
access to corporate databases maintained in Connecticut, and payment of business
related travel and entertainment expenses. URI AND THE EMPLOYEE HEREBY WAIVE
THEIR RESPECTIVE RIGHT TO TRIAL BY JURY.

9. Opportunity For Review; Miscellaneous. Employee represents and warrants that
Employee (A) has had at least 21 days to consider this Agreement, (B) has read
this Agreement, (C) understands all the terms and conditions hereof, (D) is not
incompetent or had a guardian, conservator or trustee appointed for Employee,
(E) has entered into this Agreement of Employee’s own free will and volition,
(F) has duly executed and delivered this Agreement, (G) understands that
Employee is responsible for Employee’s own attorneys’ fees and costs, (H) has
had the opportunity to review this Agreement with counsel, (I) understands that
Employee has been given an opportunity to review this Agreement before signing
the Agreement and that if Employee does not sign and deliver this Agreement
within 52 days of Employee’s Separation Date, URI shall have no obligation to
enter into this Agreement, Employee shall not be entitled to receive the
payments and benefits provided for hereunder, and the Separation Date shall be
unaltered; (J) understands that this Agreement does not waive any rights or
Claims that may arise after this Agreement is signed; and (K) understands this
Agreement is valid, binding, and enforceable against the parties hereto in
accordance with its terms. Employee has been and is hereby advised to consult an
attorney and any other advisor of Employee’s choice prior to signing this
Agreement. This Agreement may be executed digitally, electronically and/or by
facsimile, and may be transmitted digitally, electronically, and/or by
facsimile, in any number of counterparts, each of which upon execution and
delivery shall be considered an original for all purposes; provided, however,
all such counterparts shall, together, upon execution and delivery, constitute
one and the same instrument.

10. Effective Date and Revocation. This Agreement shall become effective on the
8th day following the date Employee signs this Agreement (the “Effective Date”).
Employee may revoke this Agreement to the terms hereof at any time during the 7
day period immediately following the date of Employee’s signature below by
delivering written notice of Employee’s revocation to URI. In the event of such
revocation, Employee shall not receive and shall not be entitled to receive the
Consideration described in Section 2 above.

11. No Waiver. No waiver by the parties hereto of any default or breach of any
term, condition or covenant of this Agreement shall be deemed to be a waiver of
any subsequent default or breach of the same or any other term, condition or
covenant contained herein. This Agreement is intended, among other things, to
supplement the applicable common and/or statutory laws and does not in any way
abrogate any of the obligations or duties Employee otherwise owes to the
Company.

 

- 11 -



--------------------------------------------------------------------------------

12. Assignability. This Agreement shall be binding upon and inure to the benefit
of the Parties named herein and their respective heirs, legal representatives,
successors and permitted assigns. Employee may not assign either this Agreement
or any of Employee’s rights, interests or obligations hereunder. Employee hereby
agrees and acknowledges that the Company may assign any or all of its rights and
interest hereunder, including, but not limited to, Employee’s agreements
contained in Section 4 hereof, without the consent of Employee, to any person or
entity that acquires any of the assets of the Company, or to any affiliate of
the Company, or to any entity with which the Company merges or consolidates.

13. Section 409A of the Code. The Company makes no representations regarding the
tax implications of the compensation, payments and benefits to be paid to
Employee under this Agreement, including, without limitation, under Section 409A
of the Code. Employee and the Company agree that in the event the Company
reasonably determines that the terms hereof would result in Employee being
subject to tax under Section 409A of the Code, Employee and the Company shall
negotiate in good faith to amend this Agreement to the extent necessary to
prevent the assessment of any such tax, including by delaying the payment dates
of any amounts hereunder. The Company hereby advises Employee to consult with a
tax attorney/advisor regarding the tax implications of signing this Agreement.
Employee acknowledges and agrees that the Company shall have no liability to
Employee or otherwise if payments under this Agreement are subject to the
additional tax and penalties under Section 409A of the Code. Notwithstanding
anything to the contrary in this Agreement, if any payment or benefit to
Employee under this Agreement that is payable on account of Employee’s
separation from service constitutes “deferred compensation” within the meaning
of Section 409A of the Code, and Employee is a “specified employee” within the
meaning of Code Section 409A(a)(2)(B)(i), the Company shall delay commencement
of any such payment or benefit until the first business day which is six months
after the Separation Date (or earlier death). Each payment or delivery under
this Agreement will be treated as a separate payment or delivery for purposes of
Section 409A.

EMPLOYEE IS HEREBY ADVISED THAT EMPLOYEE HAS AT LEAST 21 CALENDAR DAYS TO REVIEW
THIS AGREEMENT AND TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS
AGREEMENT.

EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL 21 CALENDAR DAY
REVIEW PERIOD.

HAVING ELECTED TO EXECUTE THIS AGREEMENT TO FULFILL THE PROMISES AND TO RECEIVE
THE SUMS AND BENEFITS IN SECTION 2 ABOVE, EMPLOYEE FREELY AND KNOWINGLY, AND
AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE
AND RELEASE ALL CLAIMS EMPLOYEE HAS OR MIGHT HAVE AGAINST THE RELEASED PARTIES,
EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT.

 

ACCEPTED AND AGREED       United Rentals, Inc.

/s/ Paul McDonnell

    By:  

/s/ Craig Pintoff

Paul McDonnell                                        Title: EVP, Chief
Administrative and Legal Officer Signed at (city/state): Stamford, CT     Signed
at (city, state): Stamford, CT Dated: September 21, 2020     Dated:
September 21, 2020

 

- 12 -



--------------------------------------------------------------------------------

Exhibit A

 

- 13 -



--------------------------------------------------------------------------------

CONSULTING SERVICES AGREEMENT

This Consulting Services Agreement (the “Agreement”), made as of the date signed
below, is between United Rentals, Inc., a Delaware corporation, and its
affiliates, having offices at 100 First Stamford Place, Suite 700, Stamford, CT
06902 (“United Rentals”), and Paul McDonnell an individual (“Consultant” or
“Supplier”).

W I T N E S S E T H:

WHEREAS, United Rentals wishes to avail itself of Consultant’s experience and
knowledge by retaining Consultant to provide consulting services to United
Rentals upon the terms and conditions hereinafter set forth; and

WHEREAS, Consultant desires to perform such services.

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement, United Rentals and Consultant agree as follows:

 

1.

CONSULTANT WORK

Consultant agrees to perform the following functions for United Rentals (the
“Work”):

 

  •  

Transition and such other duties as United Rentals may assign from time to time.

Consultant shall not have the authority to bind or contract on behalf of United
Rentals in the performance of these duties or for any other purpose.

 

2.

TERM

This Agreement shall remain in effect for a period of 104 weeks (the “Term”).

 

3.

PERFORMANCE OF WORK

(a) Consultant represents that Consultant has the capability, expertise and
means required to perform the Work.

(b) Consultant will perform the Work in a diligent and workmanlike manner
consistent with the best professional standards and practices. Consultant will
also perform the Work in accordance with all applicable and existing laws,
regulations and ordinances, and United Rentals’ policies, standards and
specifications as are made known to Consultant by United Rentals.

(c) In performing the Work, Consultant will be available at such times as agreed
upon between United Rentals and Consultant. Consultant shall make best efforts
to respond to any inquiry from United Rentals within 24 hours. Without limiting
in any way Consultant’s obligations under this Section 3, United Rentals and
Consultant confirm that it is currently anticipated that your duties as a
consultant would decrease to no more than 20% of the average level of services
performed by Consultant during his last three years of employment with United
Rentals.

 

- 14 -



--------------------------------------------------------------------------------

(d) In performing any Work on the premises of United Rentals, Consultant will
comply with all conduct, security, safety and fire prevention rules applicable
to those premises. Consultant further understands and agrees that Consultant
accepts for himself, his heirs, assigns and representatives, and on his and
their respective behalves hereby releases United Rentals and its Representatives
(as defined below) from, any and all risks and hazards arising out of this
Agreement and Consultant’s performance of Consultant’s obligations hereunder.
For purposes of this Agreement, “Representatives” shall mean officers,
employees, directors, stockholders, agents, partners, managers, plan
administrators, financial and legal advisors, insurers, fiduciaries, present or
prospective lenders or investors, in their individual and/or representative
capacities.

 

4.

PAYMENT FOR WORK; EXPENSES

During the Term, United Rentals will Consultant at a rate of $10,608.08 per
week, paid in substantially equal installments accordance with United Rentals’
regular payroll schedule and procedures, to Consultant for performance of the
Work.

Except for pre-approved expenses incurred by Consultant at United Rentals’
request in connection with the Work, Consultant shall be fully and solely
responsible for all costs and expenses incident to the Work performed for United
Rentals under this Agreement, including, but not limited to, the cost of any
travel, tools, equipment, materials, and insurance that may be needed to
complete the Work. All approved travel will be in accordance with Attachment B –
Consultant Travel Policy. No sales, payroll or employment taxes of any kind
(including, but not limited to, FICA, FUTA, federal or state personal income
taxes, state disability insurance taxes, and state unemployment taxes) shall be
withheld or paid with respect to any payments to Consultant. United Rentals and
Consultant agree that Consultant is fully and solely responsible for filing
appropriate tax returns, sales tax payment, social security contributions and
any other relevant payments to government authorities.

 

5.

RECORDS; AUDIT

Consultant will maintain true and correct records relating to all Work
performed, including any special costs for which payment is to be made to
Consultant under this Agreement. Consultant will retain these records for 36
months following the last month during which Work was performed under this
Agreement. Consultant will provide to United Rentals on request and at no cost
to United Rentals, copies of documents supporting special costs Consultant has
invoiced to United Rentals. United Rentals will also have the right, at United
Rentals’ expense and from time to time (but not unreasonably frequently) during
the term of this Agreement, and within the above 36 month period, to audit all
records of Consultant in connection with time and special costs invoiced to
United Rentals. A copy of the audit results will be provided to Consultant. If
the audit results show payment due either Consultant or United Rentals, this
payment will be made (on a net basis) within 30 days of the audit results being
provided to Consultant.

 

6.

CONFIDENTIAL AND PROPRIETARY INFORMATION

(a) In performing the Work, Consultant may be exposed to the confidential and/or
proprietary information of United Rentals and others. Consultant will hold in
confidence and refrain from using or disclosing to any third party, without
United Rentals’ prior written consent, any information relating to United
Rentals’ business, financial affairs, products, processes or technology that
United Rentals may furnish to Consultant or that may be developed in the course
of, or in connection with, Consultant’s performing the Work. Consultant’s
obligations of confidentiality and non-use under this paragraph will remain in
effect following termination of this Agreement.

 

- 15 -



--------------------------------------------------------------------------------

(b) All memoranda, papers, letters, notes, notebooks and all copies thereof in
any way relating to the business or affairs of United Rentals, or any United
Rentals property, will be immediately returned by Consultant to United Rentals
upon request.

(c) Consultant agrees that any inventions, improvements or developments that
Consultant makes, conceives or devises, either solely or jointly, as a result of
performance of the Work, during the term of this Agreement or within 6 months
thereafter:

 

  (i)

Will be promptly disclosed to United Rentals;

 

  (ii)

Is the sole and exclusive property of United Rentals, to be patented or not as
United Rentals sees fit; and

 

  (iii)

Consultant will assign all rights in such inventions, improvements or
developments to United Rentals. Consultant will otherwise cooperate with United
Rentals, at United Rentals’ expense, in prosecution of any patent application
that United Rentals elects to undertake covering the invention, improvement or
development.

(d) Consultant acknowledges that any Work prepared by Consultant under this
Agreement will be considered “work for hire” and the exclusive property of
United Rentals unless otherwise agreed in writing between United Rentals and
Consultant. To the extent such work may not be deemed a “work for hire” under
applicable law, Consultant hereby assigns to United Rentals all right, title and
interest in and to Consultant’s copyrights or any other intellectual property
rights to such Work. Consultant will execute and deliver to United Rentals such
instruments of transfer and take such other actions as United Rentals may
reasonably request, including, without limitation, executing and filing, at
United Rentals’ expense, copyright applications and other documents required for
the protection of United Rentals’ rights to such materials.

7. ENFORCEMENT OF AGREEMENT

If either Consultant or United Rentals is successful in any suit for damages for
breach of this Agreement, including nonpayment of invoices, or to enforce this
Agreement or to enjoin the other party from violating this Agreement, the
prevailing party will be entitled to recover as part of its damages its
reasonable attorneys’ fees, costs and expenses to bring and maintain any such
suit.

8. INDEPENDENT CONTRACTOR

Consultant’s relationship with United Rentals is that of an independent
contractor. Nothing in this Agreement is to be construed as designating
Consultant an employee, agent, joint venturer, or partner of United Rentals.

9. NOTICE

Any notice that may be given, or is required to be given, under this Agreement,
will be in writing and will be delivered personally, sent by facsimile or by
certified mail, postage prepaid, return receipt requested and addressed to the
receiving party at the address listed above or such other address as may be
designated by either party hereafter in writing.

 

- 16 -



--------------------------------------------------------------------------------

10. ASSIGNMENT

Consultant’s rights under this Agreement may not be assigned, and Consultant’s
obligations under this Agreement may not be delegated, in whole or in part, by
Consultant. United Rentals may assign its rights and delegate its obligations
under this Agreement.

11. ENTIRE AGREEMENT

This Agreement constitutes the entire agreement between United Rentals and
Consultant on the subject matter of Consultant’s performing consulting work for
United Rentals and is intended to take the place of and terminate any and all
prior agreements between the parties related to that subject matter.
Notwithstanding the foregoing, nothing contained herein shall affect or impair
the parties rights under: a) the Severance Agreement and General Release between
United Rentals and Consultant to which this Agreement is attached (the
“Severance Agreement”). Employee understands that any consideration to which he
might be entitled under this Agreement is contingent upon his full compliance
with this Agreement and with the Severance Agreement. Employee understands that
any post-employment obligations contained in such RSU Agreement(s) are
independent of and in addition to those contained in this Agreement. This
Agreement may not be modified except by means of a separate written document,
signed by both United Rentals and Consultant, that expressly refers to this
Agreement. Any rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not apply to the interpretation of
this Agreement or any amendments or exhibits hereto.

12. SEVERABILITY

Should any section or provision of this Agreement be held to be void, invalid or
inoperative, it shall not affect any other section or provision hereof, and the
remainder of this Agreement shall be effective as though such void, invalid, or
inoperative section or provision had not been contained herein.

13. GOVERNING LAW

This Agreement shall in all respects be constructed according to the laws of the
State of Connecticut, without regard to its conflict of laws principles.
Consultant hereby agrees that the interpretation and enforcement of the
provisions of this Agreement shall be resolved and determined exclusively by the
state court sitting in Fairfield County, Connecticut or the federal courts in
the District of Connecticut and Consultant hereby consents that such courts be
granted exclusive jurisdiction for such purpose.

14. NON-COMPETITION COVENANTS

During the Term of this Agreement, Consultant will not, directly or indirectly
(whether through affiliates, relatives or otherwise):

(a) in any Restricted Area (as hereinafter defined), be employed or retained by
any person or entity who or which then competes with United Rentals to any
extent, nor will Consultant directly or indirectly own any interest in any such
person or entity or render to it any consulting, brokerage, contracting,
financial or other services or any advice, assistance or other accommodation.

(i) For purposes of this Agreement, “Restricted Area” means each of the
following: (A) the states of: 1) Alabama, 2) Alaska, 3) Arizona, 4) Arkansas, 5)
California, 6) Colorado, 7) Connecticut, 8) Delaware, 9) Florida, 10) Georgia,
11) Hawaii, 12) Idaho, 13) Illinois, 14) Indiana, 15) Iowa, 16) Kansas, 17)
Kentucky, 18) Louisiana, 19) Maine, 20) Maryland (including the District of
Columbia),

 

- 17 -



--------------------------------------------------------------------------------

21) Massachusetts, 22) Michigan, 23) Minnesota, 24) Mississippi, 25) Missouri,
26) Montana, 27) Nebraska, 28) Nevada, 29) New Hampshire, 30) New Jersey, 31)
New Mexico, 32) New York, 33) North Carolina, 34) North Dakota, 35) Ohio,
36) Oklahoma, 37) Oregon, 38) Pennsylvania, 39) Rhode Island, 40) South
Carolina, 41) South Dakota, 42) Tennessee, 43) Texas, 44) Utah, 45) Vermont, 46)
Virginia, 47) Washington, 48) West Virginia, 49) Wisconsin, and 50) Wyoming;
(B) the Canadian Provinces of 1) New Brunswick, 2) Newfoundland and Labrador,
3) Nova Scotia, 4) Ontario, 5) Prince Edward Island, 6) Quebec, 7) Manitoba,
8) Saskatchewan, 9) Alberta, and 10) British Columbia; (C) any state in the
United States and any province in Canada in which United Rentals conducts any
business during the term of this Agreement; D) the countries of 1) United
Kingdom, 2) France, 3) Germany, 4) Netherlands, 5) Poland, and 6) any country in
Europe in which United Rentals has or will conduct any business (with respect to
Europe only, a competing business shall mean only such business(es) in which
United Rentals, at that time, engaged, and any other future business(es) in
which United Rentals has taken substantive steps towards engaging, in any
European country or portion thereof); (E) the area within a 50 mile radius of
any office or facility of United Rentals (whether foreign or domestic) in which
United Rentals conducts any business during the term of this Agreement; (F) the
geographic area(s) in which or in relation to which Consultant shall have
performed any duties, or had management, financial, sales, corporate, or other
responsibilities, for United Rentals; and (G) the geographic area(s) in which or
about which Consultant had involvement in the development, review, use,
presentation, or implementation of Confidential Information.

(b) in the Restricted Area, be employed or retained by, or accept or operate in,
any position that could require the use or disclosure of, or could benefit from,
any Confidential Information possessed by Consultant;

(c) solicit or accept the business of, or call upon, any person or entity, or
affiliate of any such person or entity, who or which is or was a customer,
supplier, manufacturer, finder, broker, or other person who had a business
relationship with United Rentals or who was a prospect for a business
relationship with United Rentals at any time during the term of this Agreement,
for the purpose of providing or obtaining any product or service reasonably
deemed competitive with any product or service then offered by United Rentals.

(d) call upon or assist in the acquisition of any company which was, during the
term of this Agreement, either called upon by an employee of United Rentals or
by a broker or other third party, for possible acquisition by United Rentals or
for which an employee of United Rentals or other person made an acquisition
analysis for United Rentals; or

(e) own any interest in or be employed by or provide any services to any person
or entity which engages in any conduct which is prohibited to Consultant under
this Section.

The above covenants made by Consultant were material inducements to United
Rentals in deciding to enter into this Agreement. The court(s) enforcing this
Agreement shall be entitled to modify the duration and scope of any restriction
contained herein to the extent such restriction would otherwise be
unenforceable, and such restriction as modified shall be enforced.

 

- 18 -



--------------------------------------------------------------------------------

15. NON-SOLICITATION COVENANTS

During the Term of this Agreement, Consultant will not, directly or indirectly
(whether through affiliates, relatives or otherwise):

(a) approve, solicit or retain, or discuss the employment or retention (whether
as an employee, consultant or otherwise) of any person who was an employee of
United Rentals at any time during the term of this Agreement; or

(b) solicit or encourage any person to leave the employ of United Rentals.

16. MISCELLANEOUS

(a) Except as specifically stated in this Agreement, Consultant is neither
authorized nor empowered to act as United Rentals’ agent for any purpose or to
enter into any contract or undertaking of any kind or to make any promise or
give any warranty or representation, with respect to any United Rentals products
or any other matter, unless otherwise previously agreed to in writing.

(b) Consultant is free to pursue other work for other clients or customers,
provided such other work in no way presents a conflict of interest. During the
term of this Agreement, Consultant will not assist any person or entity in
competing with United Rentals directly or indirectly, in preparing to compete
with United Rentals or in hiring any employees of United Rentals. Consultant
will not at any time (whether during or after the term of this Agreement) make
any statement, written or oral, or take any other action relating to United
Rentals or its officers, directors or employees that would disparage or
otherwise harm those entities and individuals, their businesses or reputations.

(c) This Agreement is for contractual consulting services. Consultant has
control and discretion over how, when and where the Work is to be performed. As
an independent contractor, Consultant is: (a) free from control and direction in
connection with the performance of Consultant’s services under this Agreement;
(b) performing work outside of the usual course of business of United Rentals;
and (c) customarily engaged in an independent business that provides work of the
nature to be performed by Consultant under this Agreement. In no event shall
this Agreement be construed as creating an employer/employee relationship.
Consultant further understands that Consultant has an obligation to ensure that
any other agents, employees, officers, directors, members and/or shareholders
who or which provide services pursuant to this Agreement fully abide by the
terms of this Agreement, including but not limited to, the trade secrets,
confidentiality, non-solicitation, non-competition and non-disparagement
obligations set forth above.

(d) Consultant has no contractual commitments (including without limitation any
non-competition, non-solicitation, proprietary information and inventions,
shareholders’, investors’ or similar agreement) to other parties which are
inconsistent with Consultant’s obligations to United Rentals.

(e) Consultant agrees to comply fully with the terms of United Rentals Ethics
Policy, a copy of which is attached hereto as Attachment A, as the same may be
amended from time to time. Consultant understands that not all rules and
policies applicable to Consultant’s activities are contained in this Agreement,
and Consultant agrees to abide by any other rules and policies that United
Rentals currently has or may adopt or amend from time to time.

 

- 19 -



--------------------------------------------------------------------------------

(f) Consultant will not be eligible to participate in any United Rentals
employee benefit plan, policy, program or practice, including, but not limited
to, vacation pay, holiday pay, health insurance, unemployment insurance,
workers’ compensation insurance, and fringe benefit plan.

(g) No workers’ compensation insurance shall be obtained by United Rentals on
account of Consultant or any of Consultant’s employees or subcontractors.
Instead, since Consultant is an independent contractor, Consultant hereby
affirms Consultant has obtained all workers’ compensation insurance required by
law. Consultant further affirms that Consultant has complied with all
international, federal, state and local laws regarding visas, business permits
and licenses that may be required to complete the work to be performed under
this Agreement.

(h) To the fullest extent permitted by law, Consultant shall defend, indemnify
and hold United Rentals (including its affiliates, and their respective
officers, directors, employees, successors, subcontractors, licensees, assigns,
and customers) harmless from liability, and promptly reimburse United Rentals,
for any and all claims, losses, costs, damages, judgments, penalties, and
liabilities of any kind (including attorneys’ fees) arising out of: 1)
possession, use, sale, or resale, as applicable, of the Work, in accordance with
this Agreement, including infringement of intellectual property rights,
misappropriation of trade secrets, and violations of rights of privacy and
publicity; 2) personal injury (including death), property damage, or any other
damage resulting from (or claimed to result from), in whole or in part, (i) any
defect in the Work, (ii) Consultant’s breach of any express or implied warranty,
(iii) Consultant’s negligence or willful misconduct, or (iv) violation of any
law, order, rule, or regulation by providing the Services; 3) Consultant’s
breach of this Agreement; 4) any act or omission of Consultant.

(j) Consultant hereby acknowledges that Consultant is aware that United Rentals
is a public company and that U.S. securities laws restrict persons with material
non-public information about a company (obtained directly or indirectly from
that company) from purchasing or selling securities of such company, or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.

(k) This Agreement may be executed digitally, electronically and/or by
facsimile, and may be transmitted digitally, electronically, and/or by
facsimile, in any number of counterparts, each of which upon execution and
delivery shall be considered an original for all purposes; provided, however,
all such counterparts shall, together, upon execution and delivery, constitute
one and the same instrument.

(l) Consultant acknowledges that monetary damages regarding any breach of
Sections 6, 14 or 15 of this Agreement will be inadequate and United Rentals
will be irreparably damaged if the provisions of Sections 6, 14 and 15 of this
Agreement are not specifically enforced. Consultant agrees that, in the event of
a breach or threatened breach of this Agreement, United Rentals shall be
entitled, among other remedies (i) to an injunction temporarily, preliminarily,
and/or permanently restraining any violation of this Agreement (without any bond
or other security being required) by Consultant and by any person or entity to
whom Consultant provides or proposes to provide any services in violation of
this Agreement, (ii) to require Consultant to hold in a constructive trust,
account for and pay over to United Rentals all compensation and other benefits
which Consultant shall derive under this Agreement (and/or under the Severance
Agreement), and/or (iii) to require Consultant to hold in a constructive trust,
account for and pay over to United Rentals all compensation and other benefits
which Consultant shall derive as a result of any action or omission which is a
violation of any provision of this Agreement.

 

- 20 -



--------------------------------------------------------------------------------

(m) The Company makes no representations regarding the tax implications of the
compensation, payments and benefits to be paid to Consultant under this
Agreement, including, without limitation, under Section 409A of the Code.
Consultant and the Company agree that in the event the Company reasonably
determines that the terms hereof would result in Consultant being subject to tax
under Section 409A of the Code, Consultant and the Company shall negotiate in
good faith to amend this Agreement to the extent necessary to prevent the
assessment of any such tax, including by delaying the payment dates of any
amounts hereunder. The Company hereby advises Consultant to consult with a tax
attorney/advisor regarding the tax implications of signing this Agreement.
Consultant acknowledges and agrees that the Company shall have no liability to
Consultant or otherwise if payments under this Agreement are subject to the
additional tax and penalties under Section 409A of the Code. Notwithstanding
anything to the contrary in this Agreement, if any payment or benefit to
Consultant under this Agreement that is payable on account of Consultant’s
separation from service constitutes “deferred compensation” within the meaning
of Section 409A of the Code, and Consultant is a “specified employee” within the
meaning of Code Section 409A(a)(2)(B)(i), the Company shall delay commencement
of any such payment or benefit until the first business day which is six months
after the Separation Date (or earlier death). Each payment or delivery under
this Agreement will be treated as a separate payment or delivery for purposes of
Section 409A.

IN WITNESS WHEREOF, United Rentals and Consultant, intending to be legally
bound, have caused this Agreement to be duly executed effective on the date
stated below.

 

UNITED RENTALS, INC.       CONSULTANT: By:   

/s/ Craig Pintoff

     

/s/ Paul McDonnell

Title: EVP, Chief Administrative and Legal Officer                        Paul
McDonnell Signed at (city/state): Stamford, CT       Signed at (city/state):
Stamford, CT Date: September 21, 2020       Date: September 21, 2020

 

- 21 -



--------------------------------------------------------------------------------

ATTACHMENT A

ETHICS POLICY

1. General.

Suppliers often are grateful for Company’s business and sometimes wish to
express that appreciation in a tangible way. The result may be a very positive
and well-meaning gesture that nonetheless puts both Company and Supplier in a
particularly difficult position. In order to prevent that from happening,
Company has clearly defined the responsibilities that Company’s employees have
when interacting with Suppliers. Company expects that both its employees and
Suppliers will always comply with the highest ethical standards.

2. Specific Prohibitions.

Suppliers may not provide, or offer to provide, directly or indirectly, to
employees or officers of Company, gifts or favors, of any kind, including
gratuities, including but not limited to: (a) money or gift certificates,
(b) stock, bonds, or any other evidence of ownership or obligation of any value,
(c) loans of any value, (d) free services or discounts (i.e., not available to
the public), (e) lodging, use of facilities, transportation (other than local
transportation, e.g., from airport to Supplier’s location), (f) liquor or gift
baskets, (g) offers of entertainment (whether at Supplier’s home, offices or
other location) such as show tickets, admission, or passes to sporting events,
concerts, performances or other events, golf, fishing trips, or other
activities, (h) meals (except as described below), or (i) other items or
services of value (except as described below). Supplier may not enter into
business arrangements with employees or officers of Company unless such
employees or officers are acting as representatives of Company.

3. Meals.

Suppliers should not routinely provide or offer to provide meals. However, meals
may be offered or provided to the extent that they may be required for the
effective conduct of business. Further, if Company’s employee(s) have traveled
to Supplier’s site, Supplier may provide or pay for meals as long as: (1) the
meal is appropriate, (2) the meal is not extravagant, (3) providing or paying
for the meal fully complies with Supplier’s rules and policies, and (4) the meal
is related to the effective conduct of business.

4. No Kickbacks.

Suppliers should not provide any form of bonus, incentive, kickback or other
remuneration to any employee or agent of Company for any reason including as a
reward for past purchases of Products, to induce current purchases of Product or
Services or to influence future purchases of Products or Services.

5. Exception.

Supplier may provide promotional items with an apparent value of less than
$150.00 (e.g., calendars, pens).

 

- 22 -



--------------------------------------------------------------------------------

6. Violations.

Supplier shall immediately notify Company of any violation of this policy,
whether by Supplier or Company’s employees. Upon receipt of notice, Company will
evaluate the situation and take whatever action Company deems appropriate, which
may include suspension or termination of any agreement between Company and
Supplier.

 

- 23 -



--------------------------------------------------------------------------------

ATTACHMENT B

CONSULTANT TRAVEL POLICY

PURPOSE:

The policies contained herein are the mandatory travel and other business
expense policies for Consultants to ensure that expenses incurred are for
legitimate business purposes only.

United Rentals will permit Consultants in accordance with this policy to incur
travel and other business expenses that are: reasonable and necessary to
accomplish an approved United Rentals business purpose, reported in a timely
manner, properly documented, and approved by the proper authority. Any
deviations from this policy must be pre-approved by the senior-most manager
executing the Consultant Agreement and approving the Work. The written approval
must be submitted with the invoice for travel expenses.

Any misrepresentation of expenses or any other violations of this policy will
result in corrective action up to and including termination of the Agreement.

Regardless of the expense, original receipts must be submitted for all business
expenses for which Consultant invoices.

Expenses must be invoiced in a timely fashion, no later than 21 days after the
date of the expense transaction.

Hotel or other charges must not be pre-paid.

The following are examples of non-reimbursable expenses; but, do not represent
an exhaustive list:

Adult entertainment

Air phone usage

ATM fees

Baby-sitting, child care, day care

Barbers and hairdressers

Cell phone purchases, non-essential accessories, repairs, installations, monthly
fees

Clothing or toiletry items

Club Dues

Entertainment at locations that exclude individuals due to race, gender,
religion, etc.

Excess baggage charges: The first-bag charge is permitted, if charged by airline

Fines for driving or parking violations

Insurance for auto rentals

Laundry or valet services for travel fewer than five (5) days

Lost airline ticket fees

Loss or theft of personal funds or property

 

- 24 -



--------------------------------------------------------------------------------

Lost baggage

Luggage and briefcases

Medical expenses, prescriptions and over-the-counter drugs while traveling

Hotel room mini-bar refreshments

Movies (including in-flight and hotel in-room movies)

Optional travel or baggage insurance

Personal accident insurance

Personal entertainment

Saunas, massages, health club use

Shoe shine

Air Travel

All airfares must be the lowest logical fare available in economy class, with
flights scheduled as early in advance as possible.

Reservations should be made at least two (2) weeks in advance of the date of
departure unless at the request of United Rentals.

The lowest logical fare is defined as the least costly fare that:

 

  •  

Uses a regular scheduled commercial aircraft;

 

  •  

Prohibits preference of any airline, type of aircraft and connecting airports;

 

  •  

May require one plane transfer on either or both the departure or return, if
reasonable;

 

  •  

Departs from the airport nearest to the Consultant’s location or at the
discretion of the Consultant from an airport offering a fare which is more cost
effective for the Consultant, including parking, mileage or additional overnight
stays;

 

  •  

Allows for up to a two (2) hour leeway in scheduling which may necessitate that
the Consultant arrive up to two (2) hours early to their business activities or
depart up to two (2) hours after the end of their business activities.

First class and business class travel is not permitted.

e-tickets should be obtained instead of paper tickets.

If the airline charges a fee to check luggage, the fee for the first bag is
permitted. Fees for additional bags are not reimbursed.

Lodging

Consultant should use United Rentals’ designated class of preferred hotels and
request United Rentals rate or other best available rate when reserving a hotel
room.

Hotel stays of more than seven (7) consecutive days are considered extended
stays. Those stays are expected to use weekly or long-term rates where
available.

The detailed room billing (indicating dates of arrival and departure, number of
days, location, room rate, taxes and other expenses detailed).

Charges for guaranteed reservations that the Consultant failed to cancel are not
permitted.

 

- 25 -



--------------------------------------------------------------------------------

Auto Rentals

Order economy, sub-compact or compact cars only unless Consultant is conducting
a shoot in which case a van or other vehicle as appropriate may be rented.
Mid-size rentals are permitted if two or more people are sharing. Rentals of all
full size vehicles must be pre-approved by the United Rentals client.

Additional equipment such as navigation systems is not a reimbursable expense.

Consultants should refuel before returning their rental car. Refueling charges
incurred that are not arranged in advance will not be reimbursed.

Mileage Allowance for Business Use of Personal Vehicles

Mileage will be reimbursed at the IRS reimbursement rate in effect at the time
the mileage occurred.

Consultant Individual Meals

Meal Allowance: The cost of reasonably priced meals during business travel is
reimbursable. Expense amounts are limited to a maximum combined amount for
Breakfast, Lunch and Dinner of $65 (not including tax and gratuity) per person,
per day. This is not a per diem rate, but is reimbursed for expenses actually
incurred, broken out by meal and accompanied by receipts.

All other charges must be approved in writing by United Rentals prior to the
expense being incurred.

 

- 26 -